Citation Nr: 0006613	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  97-18 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to herbicide agent exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
April 1955 and from June 1955 to November 1971.  

The appeal arises from the March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, denying service connection for 
acute and sub-acute peripheral neuropathy due to herbicide 
agent exposure; and denying reopening of a claim for service 
connection for peripheral neuropathy. 

The Board remanded the case in July 1999 for development.  
Following RO development, including a VA clinical 
examination, the case has been returned to the Board for 
review.  

As the veteran is herein granted service connection for 
peripheral neuropathy due to herbicide agent exposure in 
service, the question of whether the veteran has presented 
new and material evidence to reopen a claim for service 
connection for peripheral neuropathy on a direct basis, not 
due to herbicide agent exposure, is moot.  


FINDINGS OF FACT

1.  The veteran is presumed to have been exposed to herbicide 
agents in service.

2.  The veteran developed peripheral neuropathy as a result 
of herbicide agent exposure in service.  


CONCLUSION OF LAW

Peripheral neuropathy was incurred as a result of herbicide 
agent exposure in service.  38 U.S.C.A. § 1110, 1131, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran contends that he is entitled to 
service connection for peripheral neuropathy due to herbicide 
agent exposure in service in Vietnam.

As the Board noted in its July 1999 Remand, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307 (1999).  Disease associated with 
exposure to certain herbicide agents, listed in 38 C.F.R. § 
3.309 (1999), will be considered to have been incurred in 
service under the circumstances outlined in that section even 
though there is no evidence of such disease during the period 
of service.  If a veteran was exposed to a herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6)(iii) (1999) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1997) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; acute and sub-acute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma, respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e) (1999).  "For purposes of this section, 
acute and sub-acute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to a herbicide agent and resolves within two years 
of onset." 38 C.F.R. § 3.309(e), Note 2.  

The veteran's herbicide agent exposure is presumed, pursuant 
to 38 C.F.R. § 3.307, because the veteran served on active 
duty in Vietnam during the Vietnam era and because he has 
been diagnosed with a disease, peripheral neuropathy, subject 
to the presumptive service connection provisions of 38 C.F.R. 
§ 3.309(e).  See McCartt v. West, 12 Vet App 164 (1999)

The claims file contains an August 1996 medical opinion by D. 
W. Pletcher, M.D., a family practice physician, to the effect 
that the veteran's herbicide agent exposure probably caused 
his peripheral neuropathy.  Accordingly, with cognizable 
(medical) evidence causally linking the veteran's current 
peripheral neuropathy to herbicide agent exposure in service, 
the veteran's claim for service connection for peripheral 
neuropathy due to herbicide agent exposure is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Tidwell v. West, 11 Vet. App. 242 (1998).

The Board is not in a position to grant service connection 
for the veteran's peripheral neuropathy due to herbicide 
agent exposure on a presumptive basis, as the veteran's 
peripheral neuropathy did not "[appear] within weeks or 
months of exposure to a herbicide agent and [resolve] within 
two years of onset."  38 C.F.R. § 3.309(e), Note 2.  
However, in the case of Combee v. Brown, 34 F. 3d 1039 (Fed 
Cir. 1994), the United States Court of Appeals , Federal 
Circuit, found that, under the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, a veteran was not 
precluded from presenting proof of direct service connection 
between a disorder and exposure even if the disability in 
question was not among statutorily enumerated conditions 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.

Hence the veteran may establish service connection for 
peripheral neuropathy by presenting evidence establishing 
that it is at least as likely as not that his peripheral 
neuropathy was caused by his presumed inservice herbicide 
agent exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

As the Board further noted in its July 1999 remand, the 
August 1996 medical opinion by Dr. Pletcher to the effect 
that there was a high likelihood of a causal link between the 
veteran's inservice herbicide agent exposure and his 
peripheral neuropathy, appears to have relied on the 
presumption that there were not other medical conditions 
present potentially causative of the peripheral neuropathy.  
However, the medical record contains notations or diagnoses 
of multiple conditions which, by themselves or in 
combination, may be causative of the veteran's peripheral 
neuropathy, including carpal tunnel syndrome with ulnar nerve 
palsy (linked to computer assembly factory work), 
degenerative arthritis of the spine with C5-C6 radiculopathy 
and spondylolysis at L5 bilaterally, congenital spina bifida 
occulta with a history of spondylolisthesis, hypertension and 
rheumatic heart disease, diabetes, a nervous condition with 
associated somatic conditions, and a dependent personality 
with panic crisis producing pain and sensory symptoms.  

However, as submission of a well-grounded claim creates a 
duty on the VA to verify or discount the evidence presented, 
the Board in July 1999 remanded the claim, in pertinent part, 
for a VA medical opinion addressing the question of 
incurrence of peripheral neuropathy due to herbicide agent 
exposure in service. 

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  The Board is 
satisfied that the RO has made all reasonable efforts to 
obtain all available evidence pertinent to the claim and that 
proper appellate development, including appropriate notice to 
the veteran, has been made.  The Board is satisfied that all 
available evidence necessary for an equitable disposition of 
the appeal has been obtained.  The Board therefore finds that 
the duty to assist has been met. 38 U.S.C.A. §  5107.

The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may be granted for any disease 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993).

The VA medical opinion requested in the July 1999 Board 
Remand has been obtained.  In November 1999 a VA examiner 
reviewed the claims folder, and noted the veteran's history 
of multiple medical conditions in the years post service 
which may be causally related to his history of peripheral 
neuropathy post service, including a panic disorder with 
conversion symptoms.  Nonetheless, the examiner also noted 
the veteran's presumed exposure to herbicide agents in 
service, and concluded that it was at least as likely as not 
that the veteran's diffuse peripheral neuropathy, with its 
protracted 30-year history, had been initiated by damage 
caused by herbicide agent exposure in service.  

In the absence of clear contrary medical evidence, this 
November 1999 VA medical opinion, coupled with the positive 
August 1996 opinion by Dr. Pletcher, provide a preponderance 
of the evidence supporting the claim for entitlement to 
service connection for peripheral neuropathy on the basis of 
herbicide agent exposure.  Accordingly, a grant of service 
connection is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. § 3.303(d); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for peripheral neuropathy due to herbicide 
agent exposure is granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

